Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020, 10/28/2020, 11/11/2020, 11/18/2020 (2), 01/26/2021, 03/24/2021, 07/16/2021, 10/18/2021, 02/02/2022, 02/03/2022 and 03/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
The following tittle is suggested: --Method for processing food item--

Claim Objections
Claims 1-20 are objected to
In claim 1: “(a)”, “(b)”, “(c)”, “(d)”, “(e)”, “(i)”, “(ii)”, “(iii)”, “(iv)”, “(f)” should be removed. 
In claim 16: “(a)”, “(b)”, “(c)”, “(d)”, “(e)”, “(f)”, “(i)”, “(ii)”, “(iii)”, “(iv)”, “(g)” should be removed. 

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-20 is indicated because: none of prior art anticipates or render fairly obvious in combination to teach the steps of the claimed invention as cited in the independent claims 1 and 16.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/28/2022